                              Andrew J. Mollica
                                   Attorney at Law
                                 20 Middleton Road
USDC SDNY                     Garden City, New York 11530
                                                                   GRANTED. The Court accepts Defendant
DOCUMENT                          Tel. (516) 352-6853
                                  Tel. (516) 528-1311              Surick’s waiver of appearance and grants
ELECTRONICALLY FILED
DOC #:                             Jdmol@aol.com                   counsel’s request to appear telephonically.
DATE FILED: 3/19/2020                                              Counsel is directed to call 888-278-0296 and
                                                                   enter access code 5195844 to join the
                                               March 19, 2020      conference. Counsel for Mr. Surick should be
                                                                   prepared to agree to a schedule for the
       ViaECF                                                      remainder of the case and to address any
       Honorable Mary Kay Vyskocil                                 issues or questions that arise.
       United States District Courthouse                                3/19/2020
       Southern District of New York
       500 Pearl Street
       New York, NY 10007-1312

                                           Re:     United States v. Navarro, et al.
                                                   Docket No.: 20-CR-00160

       Dear Judge Vyskocil:

              I am local counsel to Nicholas Surick, (sponsor of his pro-hac application) in the above
       referenced Indictment and write on his behalf to respectfully request, pursuant to Fed. R. Crim.
       P. lO(b), that the Court allow Mr. Surick to waive his personal appearance at his March 23, 2020
       arraignment and initial conference. Attached as Exhibit A is a written waiver of appearance
       executed by Mr. Surick. The government has no objection to this request.

              In addition, I respectfully request permission for Timothy Donohue and I to attend the
       conference via telephone in lieu of a personal appearance. As reflected in the written waiver of
       appearance, attached as Exhibit A, Mr. Surick has received a copy of the above referenced
       Indictment and I have reviewed it with him. Mr. Surick enters a plea of "not guilty" to Counts
       One, Four, Five and Six.


                                                   Respectfully submitted,

                                                   Isl Andrew Mollica

                                                   Andrew Mollica

       TMD:mm
       cc: AUSA Andrew Adams
